July 10, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
ALLEN MARK DACUS, ELIZABETH C. PEREZ, AND REV. ROBERT JEFFERSON,
                          Appellants

NO. 14-11-00688-CV                         V.

             ANNISE D. PARKER AND CITY OF HOUSTON, Appellees
                     ________________________________

       This cause, an appeal of a judgment signed May 24, 2011 in favor of appellees
Annise D. Parker and the City of Houston, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

       We order appellants Allen Mark Dacus, Elizabeth C. Perez, and Rev. Robert
Jefferson, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.